Title: To James Madison from Edward Coles, 20 May 1813
From: Coles, Edward
To: Madison, James


Dear Sir
Philadelphia May 20th 1813
This will be presented to you by Mr George Emlen of this City, whose relations I believe are known to you. Mr. Russell has promised to take him, with your approbation, to Sweden as his Secretary; and he is desirous previous to his departure to visit Washington and become acquainted with some of the principal members of the Government; he has asked me for a line of introduction to you, which I give with great pleasure as he appears, from a short acquaintance, to be a very fine and intelligent young man. With the utmost respect and esteem yours
Edward Coles
